Citation Nr: 1719564	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-25 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder, in excess of 10 percent from May 4, 2009 to October 15, 2009.

2.  Entitlement to a higher initial disability rating for an acquired psychiatric disorder, including PTSD and anxiety disorder, in excess of 30 percent from October 15, 2009 forward.

3.  Whether new and material evidence has been received to reopen service connection for residuals of a nose fracture, to include chronic nasal obstruction and a deviated septum disability.

4.  Entitlement to service connection for chronic nasal obstruction and a deviated septum disability, including as due to residuals of a nose fracture.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and M.H.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision and a November 2011 rating decision of the RO in St. Petersburg, Florida.  Jurisdiction over this case is currently with the RO in Indianapolis, Indiana.  The November 2009 rating decision granted service connection for an anxiety disorder (claimed as PTSD) and assigned a 10 percent disability rating from May 4, 2009.  The November 2011 rating decision denied the claim to reopen service connection for residuals of a nose fracture.

The Board has recharacterized one of the issues on appeal as entitlement to a higher initial disability rating for an acquired psychiatric disorder, including PTSD and anxiety disorder, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In April 2017, the Veteran and M.H. testified at a travel Board hearing in Indianapolis, Indiana, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  During the April 2017 Board hearing, as well as in a September 2011 VA Form 9 and March 2014 statement, the Veteran testified that symptoms of the acquired psychiatric disorder have worsened since the most recent October 2009 VA examination.  As such, the Board's instant decision bifurcates the issues of entitlement to a higher initial disability rating for an acquired psychiatric disorder as listed on the Title page.  Such bifurcation of this issue permits the Board to grant a higher initial disability rating to which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to a still higher initial disability rating for the service-connected acquired psychiatric disorder.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of entitlement to a higher initial disability rating in excess of 30 percent for an acquired psychiatric disorder, including PTSD and anxiety disorder, from October 15, 2009 forward, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).





FINDINGS OF FACT

1.	For the entire initial rating period on appeal from May 4, 2009, the Veteran's acquired psychiatric disorder has manifested in symptoms that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.

2.	A July 2006 rating decision denied service connection for residuals of a nose fracture on the basis that a nose fracture was not shown to have occurred in service and that a current disability related to the nose fracture was not established by the evidence.

3.	The Veteran appealed the July 2006 rating decision, and a May 2008 Board decision denied service connection on the grounds that a current disability relating to residuals of a nose fracture was not shown.

4.	The Veteran did not appeal the May 2008 Board decision.

5.	The evidence received since the May 2008 Board decision relates to an unestablished fact of a current disability necessary to substantiate the claim for service connection for residuals of a nose fracture.

6.	The Veteran had symptoms of chronic nasal obstruction and a deviated septum during active service. 

7.	The Veteran had symptoms of chronic nasal obstruction and a deviated septum since service separation.

8.	The Veteran's chronic nasal obstruction and deviated septum disability was incurred in service.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the favor of the Veteran, the criteria for a higher initial disability rating of 30 percent, but no higher, for an acquired psychiatric disorder, including PTSD and anxiety disorder, have been met for the initial rating period from May 4, 2009 to October 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).

2.	The May 2008 Board decision denying service connection for residuals of a nose fracture became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.	Evidence received since the May 2008 Board decision is new and material to reopen service connection for residuals of a nose fracture.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for chronic nasal obstruction and a deviated septum disability, including as due to residuals of a nose fracture, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision reopens the issue of service connection for residuals of a nose fracture and grants service connection for chronic nasal obstruction and a deviated septum disability, no further discussion of VA's duties to notify and assist is necessary as to those issues.

The Veteran is challenging the initial disability rating assigned following the grant of service connection for an acquired psychiatric disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for an acquired psychiatric disorder, no additional notice is required regarding this downstream element of the service connection claim.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, VA examination reports, lay statements, and the transcript from the April 2017 Board hearing.

The Veteran was afforded a VA examination in October 2009, the examination report for which is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2009 examination report reflects that the VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, rendered a diagnosis, and offered an opinion with supporting rationale.  

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  

Initial Rating for an Acquired Psychiatric Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For the initial rating period on appeal from May 4, 2009 to October 15, 2009, the service-connected acquired psychiatric disorder, including PTSD and anxiety disorder, has been assigned a 10 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9413.

Pertinent in this case, the General Rating Formula for Mental Disorders provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."   

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)." 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016). 

The Veteran generally contends that the initial rating assigned for the service-connected acquired psychiatric disorder has been manifested by more severe symptoms and impairment than contemplated by the 10 percent initial disability rating assigned from May 4, 2009.

An April 2009 VA treatment record shows the Veteran underwent an initial psychiatric evaluation at the recommendation of a primary care physician due to flashbacks and problems sleeping.  The April 2009 VA treatment record reflects the examiner noted the Veteran had a very active lifestyle and positive coping skills but continued to have dreams and memories of experiences from military duty.  The Veteran was diagnosed with chronic PTSD, delayed, and the examiner assigned a GAF score of 70.  The VA examiner noted the Veteran did not want to take medication at that time and that medication was not necessary, given the Veteran's good coping skills.

Another April 2009 VA treatment record reflects the Veteran reported continued symptoms of nightmares and vigilance.  The Veteran denied depression or anger, but reported sleep was only fair.  The VA examiner noted the Veteran was suffering from chronic combat-related PTSD symptoms, but did not need to treat the psychiatric symptoms with medication at that time.

An August 2009 VA treatment record shows the Veteran reported increased jitteriness and vigilance when thinking about past memories and being unable to recall certain things as if his memory had been blocked.  The VA examiner noted the Veteran exhibited moderate depression and could benefit from medication, but the Veteran was still unwilling to treat the psychiatric symptoms with medication.

In October 2009, the Veteran underwent a VA psychiatric examination.  The October 2009 VA examination report reflects the Veteran reported PTSD stressors related to combat experiences, which had manifested in symptoms of recurrent and intrusive distressing recollections of combat.  The Veteran also reported difficulty falling and staying asleep, difficulty concentrating, and an exaggerated startle response.  The Veteran was observed to be disoriented as to time, but was oriented as to person and place.  The VA examiner assessed the Veteran did not have problems with activities of daily living resulting from the psychiatric disorder, and assessed that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning.  Upon conclusion of the October 2009 VA examination, the VA examiner stated the Veteran did not meet the criteria for a PTSD diagnosis, diagnosed an anxiety disorder, not otherwise specified (NOS) instead, and assigned a GAF score of 70.

During the April 2017 Board hearing, the Veteran testified to becoming upset when seeing something that triggers memories of events that occurred during active service.  The Veteran also testified to experiencing symptoms of impaired memory and having difficulty remembering the names of people he interacted with frequently.  During the April 2017 Board hearing, the Veteran's friend, M.H., also testified to being the Veteran's primary caregiver.  M.H. testified to assisting with certain activities of daily living, such as preparing meals and reminding the Veteran when routine activities needed to be done.  M.H. also testified to the Veteran's impaired short-term memory and described how the Veteran frequently forgets events that have just occurred.

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from May 4, 2009 to October 15, 2009, the frequency, severity, and duration of the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as described for a higher 30 percent rating under Diagnostic Code 9413.  

The evidence of record shows that, for the initial rating period on appeal from May 4, 2009 to October 15, 2009, the service-connected acquired psychiatric disorder manifested in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss.  The April 2009 VA treatment records show the Veteran sought treatment for flashbacks and problems sleeping.  The August 2009 VA treatment record reflects moderate depression was noted and that the Veteran reported increased symptoms of jitteriness and vigilance, as well as symptoms of mild memory loss.  Although the October 2009 VA examiner opined that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning, the Board finds that the October 2009 VA examiner's opinion is outweighed by M.H.'s testimony during the April 2017 Board hearing.  As the Veteran's primary caregiver, M.H. is more familiar with the occupational and social impacts resulting from the Veteran's acquired psychiatric disorder, including the impact on activities of daily living; as such, the Board finds that M.H.'s testimony during the April 2017 Board hearing outweighs the October 2009 VA examiner's conclusion that the Veteran's psychiatric symptoms are not severe enough to interfere with occupational and social functioning, and is more probative in demonstrating the severity of the Veteran's psychiatric symptoms.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from May 4, 2009 to October 15, 2009, the Board finds that the criteria for an initial disability rating of 30 percent under Diagnostic Code 9413 have been met.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that, for the initial rating period on appeal from May 4, 2009 to October 15, 2009, the lay and medical evidence of record does not demonstrate that the service-connected acquired psychiatric disorder had manifested in occupational and social impairment with reduced reliability and productivity to warrant a 50 percent disability rating under Diagnostic Code 9413.

During the October 2009 VA examination, the Veteran was observed to be neatly groomed and appropriately dressed, exhibited normal affect, had clear and coherent speech, and presented a cooperative and friendly attitude.  The October 2009 VA examination report was negative for symptoms of impaired judgment or impaired abstract thinking, and the Veteran denied symptoms of panic attacks.  Further, during the April 2017 Board hearing, the Veteran testified to having many friends and being able to maintain work relationships prior to retiring.  M.H. also testified to managing the Veteran's daily social interactions during meals; thus, for the initial rating period on appeal from May 4, 2009 to October 15, 2009, the evidence does not demonstrate that the Veteran had experienced difficulty establishing and maintaining social relationships, or that the Veteran had experienced symptoms such as those required for a 50 percent disability rating under Diagnostic Code 9413.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 30 percent for the service-connected psychiatric disorder for the period from May 4, 2009 to October 15, 2009.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for a psychiatric disability under 38 C.F.R. § 3.321(b)(1)(2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the service-connected psychiatric disorder with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9413, reflects that the diagnostic criteria reasonably describe all the Veteran's disability level and degree of symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for service-connected psychiatric disorders that manifest by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms that fall within the diagnostic criteria for a 30 percent rating from May 4, 2009 to October 15, 2009.  For the period from May 4, 2009 to October 15, 2009, the service-connected psychiatric disorder was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anxiety, depression, nightmares, and suspiciousness, and was represented by a GAF score of 70, which indicates mild symptoms or mild social and occupational impairment.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the service-connected psychiatric disorder has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to one or more service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised; therefore, the issue of TDIU is not before the Board on appeal.

Reopening of Service Connection for Residuals of a Nose Fracture

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).
New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A July 2006 rating decision denied service connection for residuals of a nose fracture, finding that there was no evidence establishing a nose fracture occurred in service and no evidence of a current disability relating to residuals of a nose fracture.  The Veteran appealed the July 2006 rating decision, and in a May 2008 decision, the Board denied service connection for residuals of a nose fracture on the grounds that a current disability relating to residuals of a nose fracture were not shown.  The Veteran did not appeal the May 2008 Board decision, which became final as to the evidence then of record when issued, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.156(a), (b), 20.1100.

Since the May 2008 Board decision denying service connection for residuals of a nose fracture, VA has received additional lay and medical evidence.  During the April 2017 Board hearing, the Veteran testified to participating in combat, suffering a fractured nose in combat, and not being able to immediately seek treatment for the fractured nose due to the circumstances of combat.  The Veteran also testified to experiencing symptoms such as difficulty breathing out of both sides of the nose during service and since service separation.  Further, a May 2011 VA treatment record shows current diagnoses of chronic nasal obstruction and a severe deviated septum disability associated with the fractured nose suffered in service.  Such evidence relates to the unestablished facts of an in-service incurrence of the currently diagnosed chronic nasal obstruction and deviated septum disability following a nose fracture during combat, which are necessary to substantiate a claim for service connection.  For these reasons, the Board finds that the additional evidence received is new and material to reopen service connection for residuals of a nose fracture.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).





Service Connection for Chronic Nasal Obstruction 
and a Deviated Septum Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran is currently diagnosed with chronic nasal obstruction and a deviated septum disability which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that current chronic nasal obstruction and deviated septum disability are the result of a fractured nose suffered during combat in service, and that symptoms of chronic nasal obstruction and a deviated septum originated in service and have persisted since service separation.  In a December 2014 VA Form 9, the Veteran asserted that his nose was fractured from the swinging barrel of a 40 millimeter (mm) rifle that was mounted to a Navy vessel.  During the April 2017 Board hearing, the Veteran testified to suffering a broken nose aboard a Navy vessel at sea while firing a 40 mm rifle at an enemy ship; during the ammunition exchange, the vessel unexpectedly jolted from the ocean's waves, causing the barrel of the 40 mm rifle to swing and hit the Veteran in the nose.  The Veteran testified to being unable to seek immediate medical attention for the nose injury as there were no medical facilities aboard the vessel and due to lack of opportunity, given the circumstances of combat.  The Veteran also testified that, upon finally returning to the military base, the nose injury was treated with tape and the Veteran was immediately returned to duty.  Further, the Veteran testified to experiencing problems breathing out of one side of the nose ever since suffering the fractured nose in service.

Initially, the Board finds that the Veteran is currently diagnosed with chronic nasal obstruction and a severe deviated septum disability.  A March 2011 VA treatment record shows the Veteran was diagnosed with chronic nasal obstruction and nasal septal deviation.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained an in-service injury to the nose during combat.  The evidence shows that the Veteran engaged in combat with the enemy during service.  Military personnel records show the Veteran completed a course of instruction in 20 mm and 40 mm guns and was stationed aboard the Motor Torpedo Boat Squadron 31.  Military personnel records also show that the Veteran was awarded two Asiatic-Pacific stars for participation in the Consolidation of the Northern Solomons and Okinawa Gunto campaigns, a Victory Medal, and was authorized to wear the Philippine Liberation Ribbon.  

While service treatment records do not show complaints, treatment, or diagnosis pertaining to the fractured nose or the deviated septum disability, the Veteran credibly testified at the April 2017 Board hearing that he sustained a fractured nose injury while engaged in combat during service.  Such report of a fractured nose injury is consistent with the circumstances, conditions, or hardships of the Veteran's service, notwithstanding the lack of official record of such incurrence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For this reason, the in-service injury presumption afforded to combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) is applicable in this case to demonstrate a fractured nose was incurred during service.

The evidence is in relative equipoise as to whether the Veteran had the onset of symptoms of chronic nasal obstruction and/or a deviated septum in service and since service separation (i.e., whether symptoms of chronic nasal obstruction and/or a deviated septum disability were incurred in service).  Favorable evidence supporting the finding that the Veteran had symptoms of chronic nasal obstruction and a deviated septum disability in service includes the Veteran's testimony during the April 2017 Board hearing.  The Veteran's April 2017 Board testimony is also favorable evidence supporting the finding that the Veteran had symptoms of chronic nasal obstruction and/or a deviated septum in service since service separation.  During the April 2017 Board hearing, the Veteran testified to having trouble sleeping and trouble breathing out of one side of the nose ever since suffering a nose fracture in service.  The Veteran also credibly testified to experiencing the same symptoms of difficulty breathing since service separation.

Other favorable evidence includes a March 2011 VA treatment record that shows the Veteran had been experiencing problems with nasal obstruction ever since suffering a broken nose in service.  A May 2011 VA treatment record shows that the Veteran had been experiencing increased difficulty with breathing on the left side of the nose for the past few years and was given nasal cones to assist with breathing at night while sleeping.  Further, M.H. also testified during the April 2017 Board hearing that the Veteran had always had problems breathing from the time they first met in the 1970s.

With regard to the Veteran's assertions that he has had chronic nasal obstruction and/or deviated septum symptoms in service and since service separation, the Board finds that the Veteran is competent and credible to report the onset of symptoms of breathing problems and trouble sleeping, specifically problems breathing out of one side of the nose.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The evidence that weighs against a finding of chronic nasal obstruction and/or deviated septum symptoms since service separation includes that, following service separation in February 1946, the evidence of record shows no complaints, diagnosis, or treatment for nasal problem until March 2006 when the Veteran first submitted claims for service connection.  The absence of post-service findings, diagnosis, or treatment until March 2006 is one factor that tends to weigh against a finding of chronic nasal obstruction and/or deviated septum symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board will resolve reasonable doubt in favor of the Veteran in finding that the Veteran had chronic nasal obstruction and/or deviated septum symptoms in service and since service separation, including trouble sleeping and trouble breathing out of one side of the nose.  Such evidence tends to show the onset of chronic nasal obstruction and/or deviated septum symptoms during service, i.e., that chronic nasal obstruction and a deviated septum disability were "incurred" in service.

In this regard, in the case of Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's chronic nasal obstruction and deviated septum disability are not chronic diseases listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had chronic nasal obstruction and/or deviated septum symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).

As discussed above, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the chronic nasal obstruction and deviated septum disability began in service and was so incurred in service.  The finding that the Veteran has had chronic nasal obstruction and deviated septum symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed chronic nasal obstruction and deviated septum disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

In this case, the Veteran was diagnosed with chronic nasal obstruction and a deviated septum after discharge from service.  These diagnoses coupled with the evidence pertinent to service, specifically, the Veteran's and M.H.'s competent and credible lay statements of chronic nasal obstruction and deviated septum symptoms in service and since service that later served in part as the basis for a diagnosis of chronic nasal obstruction and a deviated septum disability, tends to show that the symptoms of chronic nasal obstruction and deviated septum had onset during service, that is, chronic nasal obstruction and a deviated septum disability was "incurred in" active service.  See 38 C.F.R. § 3.303(d). 

There is no other competent medical evidence of record against the claim that directly addresses the etiology of the Veteran's chronic nasal obstruction and deviated septum disability.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for direct service connection for chronic nasal obstruction and a deviated septum disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial disability rating of 30 percent, and no higher, for an acquired psychiatric disorder, including PTSD and anxiety disorder, for the entire initial rating period from May 4, 2009 to October 15, 2009, is granted.

New and material evidence having been received, the appeal to reopen service connection for residuals of a nose fracture, to include chronic nasal obstruction and a deviated septum disability, is granted.

Service connection for chronic nasal obstruction and a deviated septum disability is granted.







REMAND

Initial Disability Rating for an Acquired Psychiatric Disorder
 in Excess of 30 Percent from October 15, 2009 Forward

In the September 2011 VA Form 9, March 2014 statement, and during the April 2017 Board hearing, the Veteran asserted that symptoms of the acquired psychiatric disorder have worsened since the October 2009 VA examination.  The Veteran has asserted increased symptoms such as flashbacks and sleep disturbance.

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted (see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95), in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

The Veteran has made specific statements with regard to the worsening of the service-connected acquired psychiatric disorder since the last VA examination.  As such, the Board finds that further examination is required so the decision is based on a record that contains a current examination.  Upon remand, VA should also obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issue of entitlement to a higher initial disability rating in excess of 30 percent for an acquired psychiatric disorder for the initial rating period from October 15, 2009 is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.


1.	Associate with the record any VA treatment records pertaining to the treatment of the Veteran's acquired psychiatric disorder from May 2011.

2.	Schedule a VA examination to assist in determining the current severity of the acquired psychiatric disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.	Then, readjudicate the issue on appeal in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


